Citation Nr: 0917903	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  06-20 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia



THE ISSUE

Entitlement to service connection for ulcerative colitis.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel




INTRODUCTION

The Veteran had active service from November 1967 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision of the Huntington, 
West Virginia, regional office (RO) of the Department of 
Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's entrance examination was negative for 
ulcerative colitis.  

2.  There is clear and unmistakable evidence that the 
Veteran's ulcerative colitis existed prior to entry into 
active service.  

3.  There is not clear and unmistakable evidence that the 
Veteran's ulcerative colitis was not aggravated due to active 
service. 


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
ulcerative colitis was aggravated due to active service.  
38 U.S.C.A. §§ 1110, 1111, 1151, 5107(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306(a) (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2004).  The VCAA is not applicable 
where further assistance would not aid the veteran in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the claim").  
In view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the veteran in 
substantiating his claim.

The Veteran contends that his chronic ulcerative colitis 
began during active service.  He argues that he did not have 
this disability prior to service, and that the episode of 
ulcerative colitis for which he was treated in service was 
the initial manifestation.  In the alternative, he argues in 
his substantive appeal that if he had ulcerative colitis 
prior to service it was a mild case of which he was not 
aware, and it was aggravated beyond its natural progression 
during service.  

Service connection will be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration of continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

Lay persons are not competent to opine as to medical etiology 
or render medical opinions.  Barr v. Nicholson; see Grover v. 
West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 
405 (1995) (lay person competent to testify to pain and 
visible flatness of his feet); Espiritu, 2 Vet. App. at 494-
95 (lay person may provide eyewitness account of medical 
symptoms).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

The evidence includes the Veteran's service treatment 
records.  The April 1967 entrance examination found that the 
abdomen and viscera, and the anus and rectum were normal.  
The examination was negative for ulcerative colitis.  The 
Veteran denied all pertinent history on a Report of Medical 
History obtained at this time, including frequent 
indigestion, and stomach, liver, or intestinal trouble.  

Additional service treatment records include the May 1968 
report of a Medical Evaluation Board.  The report stated that 
the Veteran had experienced a three week episode of abdominal 
cramps and bloody diarrhea about three years prior to 
service.  No therapy was given to him and the symptoms 
resolved spontaneously.  The Veteran had been well until he 
sought treatment in February 1968 after experiencing symptoms 
including bloody, mucous-containing stools and abdominal 
cramps occurring approximately four to eight times per day.  
He was hospitalized and diagnosed with ulcerative colitis.  

The Medical Evaluation Board determined that the ulcerative 
colitis existed prior to service and was not aggravated by 
service.  It also found that the Veteran was permanently 
unfit for duty and recommended that he be discharged.  The 
Veteran signed a May 1968 statement agreeing to a medical 
discharge, and which indicated that it was explained to him 
that he had ulcerative colitis which was not incurred in or 
aggravated by service.  

The post service medical records include September 1975 and 
October 1975 hospital and surgical records showing treatment 
of the Veteran's ulcerative colitis.  The hospital records 
state that the Veteran had a previous diagnosis of ulcer 
colitis established in June 1968 while in the military.  The 
Veteran underwent surgery, and the procedure included a 
proctocolectomy, total with ileostomy.  

A March 2004 letter from J.F., M.D., states that he treated 
the Veteran for ulcerative colitis in 1968 shortly after his 
discharge from service.  Dr. J.F. said that it was more 
likely than not that the colitis was caused by stress induced 
as a result of service.  The Veteran's disability was 
ultimately unresponsive to treatment, and he eventually 
referred the Veteran to a second doctor who performed a total 
abdominal colectomy and created an ileostomy in September 
1975.  

A May 2005 VA examination diagnosed the Veteran with 
ulcerative colitis status post total procto-abdominal 
colectomy with ileostomy with residual difficulties.  

A second VA examination was conducted in April 2006 with a 
view to obtaining opinions as to the etiology of the 
Veteran's ulcerative colitis.  The examiner reviewed the 
claims folder and noted the conflicting evidence of the 
normal entrance examination and history, the May 1968 Medical 
Board Report with the reference to bloody diarrhea three 
years before service, and the post service references to 
ulcerative colitis that began in 1968 while in service.  The 
examiner stated that he was unable to render an opinion as to 
the etiology of the ulcerative colitis or whether or not it 
was aggravated without resorting to speculation.  

Initially, the Board notes that the Veteran's entrance 
examination was negative for a diagnosis or other evidence or 
ulcerative colitis.  The Veteran also denied all pertinent 
symptoms on the Report of Medical History obtained at that 
time.  

The Veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at 
entrance into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed prior 
thereto.  Only such conditions as are recorded in examination 
reports are to be considered s noted.  38 C.F.R. § 3.304(b).  

Therefore, as ulcerative colitis was not noted on the 
entrance examination, the Veteran is presumed to have been 
sound upon entry into service.  

Once it is established that a Veteran is entitled to the 
presumption of soundness, it must be determined whether or 
not there is sufficient evidence to rebut this presumption.  
Pursuant to 38 U.S.C.A. § 1111, there is a two-pronged test 
for consideration in determining whether the presumption of 
soundness has been rebutted.  First, VA must show by clear 
and unmistakable evidence that the disease or injury existed 
prior to service.  Second, VA must show by clear and 
unmistakable evidence that the pre-existing disease or injury 
was not aggravated by service.  See VAOPGCPREC 3-2003. 

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.306(a).

In this case, there is clear and unmistakable evidence that 
the Veteran's ulcerative colitis existed prior to service.  
Although the May 1968 medical evaluation report did not note 
the source of the history showing treatment for stomach 
cramps and blood diarrhea three years before entering active 
service, the only source for this information would have been 
the Veteran.  There is no reason to doubt the veracity of the 
Veteran's history.  The difference in the history given to 
the Medical Evaluation Board and the post service histories 
provided to his doctors and to the VA may be explained by the 
Veteran having experienced symptoms prior to service without 
ever receiving a diagnosis of ulcerative colitis, so that the 
Veteran truthfully reported to his private doctors and to the 
VA that he was initially diagnosed as having ulcerative 
colitis during service.  The Veteran is competent to report 
those symptoms, and although he is not competent to have 
diagnosed himself as having or not having ulcerative colitis 
prior to service, the Medical Evaluation Board was competent 
to make that diagnosis.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Therefore, as there is no basis to doubt 
the Veteran's inservice history or the diagnosis of the 
Medical Evaluation Board, the Board finds that there is clear 
and unmistakable evidence that the Veteran's ulcerative 
colitis existed prior to service.  

However, the record does not show that there is clear and 
unmistakable evidence that the preexisting ulcerative colitis 
was not aggravated by service.  The Medical Evaluation Board 
states that the episode of ulcerative colitis prior to 
service was not treated and resolved by itself.  This 
disability was then asymptomatic for approximately three 
years.  Then, the service treatment records clearly show that 
the Veteran's ulcerative colitis became so symptomatic that 
he required hospitalization and treatment for the first time 
in his life.  He was eventually discharged due to this 
disability.  The post service records indicate that he 
continued to receive treatment for ulcerative colitis the 
same year that he was discharged, and that this disability 
progressed until surgery was finally required in 1975.  Given 
these facts, the Board is unable to find that reasonable 
minds would all agree that the Veteran's ulcerative colitis 
did not increase in severity during service.  There is no 
medical opinion stating that this increase was due to the 
natural progression of the disability.  The 
evidence clearly shows that the Veteran continues to have 
ulcerative colitis and that it is related to the same 
ulcerative colitis for which he was treated in service.  
Therefore, as there is no clear and unmistakable evidence to 
show that the ulcerative colitis was not aggravated by 
service, entitlement to service connection for this 
disability is established.  


ORDER

Entitlement to service connection for ulcerative colitis is 
granted, the appeal is allowed to this extent.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


